DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140063213 to Tsuchihashi (“Tsuchihashi “) in view of US 20160349507 to Hayashi (“Hayashi”), both references also cited in and IDS, and in view of prior art admitted by the Applicant in the Specification (“AAPA”).
Regarding Claim 1:  “A three-dimensional display system for allowing a user of a moving body to visually recognize a three-dimensional image, comprising:
a display panel comprising an active area configured to display a parallax image comprising a first image to be projected into a first eye of the user and a second image to be projected into a second eye of the user;  (“display system includes a light beam controller disposed at the front face of a pixel matrix, … so as to concentrate a light beam of each pixel, at which left image data is set, at the position of the left eye of the viewer and to concentrate a light beam of each pixel, at which right image data is set, at the position of the right eye of the viewer.”  Tsuchihashi, Paragraph 5.)
a controller configured to vary the parallax image based on a position of the first eye of the user and a position of the second eye of the user,  (“display system includes a light beam controller disposed at the front face of a pixel matrix, … so as to concentrate a light beam of each pixel, at which left image data is set, at the position of the left eye of the viewer and to concentrate a light beam of each pixel, at which right image data is set, at the position of the right eye of the viewer.”  Tsuchihashi, Paragraphs 5-6.  Thus the stereoscopic image can be controlled to be shifted and tilted to correspond to the user’s eyes direction.)
an optical element which defines a light beam direction of image light for the parallax image which is displayed on the active area; and … the optical element comprising a plurality of optical means which are arranged in a parallax direction, and define the light beam direction,   (“includes a lenticular sheet. Positions of viewer's eyes are detected using infrared rays, and as the viewer moves, selection is made whether a signal to be displayed on a pixel is set as a left-eye signal or a right-eye signal, thus securing 
the plurality of optical means extending along an inclination direction inclined to a reference direction parallel to the parallax direction, with respect to a direction perpendicular to the parallax direction, (See Tsuchihashi, Paragraphs 6, 11, and Fig. 8, corresponding to the embodiment in Specification, Fig. 21.)
the reference direction being defined, at least in a standard state, based on at least one of a position of the user in the parallax direction in an interior of the [moving] body and a position relative to the user of a predetermined facility mounted within the [moving] body.”  (Note that the “moving body” is not defined by the claim and is not recited to limit the claimed display system other than to provide a general location in which the display system can be used.  Examiner suggests elaborating on the definition and limiting significance of “the moving body” and a “predetermined facility” on the structure of the claimed display system.
Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the parallax direction in a “standard state” is defined by the manner by which the display is mounted inside a facility / body.  See an example direction in Specification Fig. 21 and a corresponding arrangement in Tsuchihashi, Fig. 8.
To the extent necessary, Tsuchihashi does not explicitly teach that the claimed display system can be “mounted within … an interior of the moving body.”  However, as noted above, a prior art display is naturally designed to be mounted inside some facility, and the facility being characterized as moving does not particularly limit the functionality or structure of the claimed “display system.”
Cumulatively Hayashi teaches an example where such a display is mounted inside an automobile:  “a head-up display using a stereoscopic display”  in Hayashi, Paragraph 4 and Figs. 1 and 3, which corresponds to the preferred embodiment in Specification, Paragraph 50 and Fig. 8.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Tsuchihashi to mount the display system inside a moving body such as an automobile as taught in Hayashi, in order to provide “auxiliary information for driving assistance on a visual field of a driver.”  Hayashi, Paragraph 4.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “The three-dimensional display system according to claim 1, wherein the reference direction in the standard state is opposite to a direction from a center of the interior of the moving body in the parallax direction to the position of the user.”  (Examiner notes that this claim limitation is unclear.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the reference direction is directed to the user’s point of view of 
Regarding Claim 3:  “The three-dimensional display system according to claim 1, wherein the reference direction in the standard state is opposite to a direction from the center of the interior of the moving body in the parallax direction to a position of a steering wheel of the moving body.”  (Examiner notes that the moving body of claim 1 is not defined as something that can be modified by a steering wheel.  This language should be clarified.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this claim broadly covers “a head-up display” in the visual field of view of a driver of an automobile (and thus located in relation to the steering wheel) which corresponds to the preferred embodiment in Specification, Paragraph 50 and Fig. 8 and is taught in in Hayashi, Paragraph 4 and Figs. 1 and 3.  See statement of motivation in Claim 1.)
Regarding Claim 4:  “The three-dimensional display system according to any one of claims 1 to 3, wherein the optical element is capable of changing an inclination direction of the optical means.”  (“a stereoscopic image through a lenticular lens sheet disposed to be tilted relative to a pixel matrix.”  Tsuchihashi, Paragraphs 6, and also, that tilt parameters can be selected to meet desired criteria in Paragraph 60.)
Regarding Claim 5:  “The three-dimensional display system according to claim 4, wherein the controller is configured to change the inclination direction of the optical means based on the reference direction.”  (“display system includes a light beam controller disposed at the front face of a pixel matrix, … so as to concentrate 
Regarding Claim 6:  “The three-dimensional display system according to claim 5, wherein the controller is configured to, when a face of the user is inclined to a direction opposite to the reference direction in the standard state, change the reference direction.”  (“display system includes a light beam controller disposed at the front face of a pixel matrix, … so as to concentrate a light beam of each pixel, at which left image data is set, at the position of the left eye of the viewer and to concentrate a light beam of each pixel, at which right image data is set, at the position of the right eye of the viewer. …  a stereoscopic image through a lenticular lens sheet disposed to be tilted relative to a pixel matrix.”  Tsuchihashi, Paragraphs 5-6, 60.  Thus the stereoscopic image can be controlled to be shifted and tilted to correspond to the user’s eyes direction.)
Claim 7 is rejected for reasons stated for Claims 1 and 6.
Regarding Claim 8: “The three-dimensional display system according to claim 6 or 7, wherein the controller is configured to, under conditions where the reference direction in the standard state is changed in response to an inclination of the face of the user to a direction opposite to the reference direction and subsequently the face is further inclined to the reversely changed reference direction, vary the parallax image based on the position of the first eye and the position of the second eye.”  (Examiner notes that changing a parallax orientation to correspond to the orientation of the user’s eyes is the same operation as “reversely changing” the parallax orientation to correspond to the orientation of the user’s eyes.  Therefore, this claim is rejected for reasons stated for Claims 6 and 7.
Regarding Claim 9:  “An optical element which defines a light beam direction of image light for a parallax image, comprising: (Examiner notes that an optical element alone does not seem to be the subject of Applicant’s invention.  See Specification, Paragraphs 3-4.)
a plurality of optical means which are arranged in a parallax direction, and define the light beam direction, the plurality of optical means extending along an inclination direction inclined to a first rotation direction with respect to a direction perpendicular to the parallax direction,  (Note that this feature is admitted as prior art in Specification Paragraph 3 and rejected as explained in Claim 1.)
a direction in which user's face rolls most frequently being predetermined as being the first rotation direction.”  (Note that this provides descriptive information which is not used in limiting the structure of the claimed “optical element.”  Also note treatment of default and adjusted viewing angles in Claims 1 and 6 respectively.)
Regarding Claim 10:  “An installation method for installing 
an optical element which defines a light beam direction of image light for a parallax image, the optical element comprising a plurality of optical means that extend along an inclination direction inclined to a first rotation direction with respect to a direction perpendicular to a parallax direction, are arranged in the parallax direction, and define the light beam direction, the installation method, comprising: (See treatment of this element in Claims 1 and 9.)
determining a direction in which user's face rolls most frequently based on user's position in the parallax direction in an interior of a moving body installed with the optical element; and determining the direction in which user's face rolls most frequently, as being the first rotation direction.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the display is mounted such that the optical elements are oriented vertically such that they are perpendicular to the horizontal parallax direction i.e. “the direction in which user's face rolls most frequently.”  See example in Specification, Paragraph 9 and the corresponding in Tsuchihashi Figs. 8 and 12 and Hayashi, Figs. 1, 3 with statement of motivation in Claim 1.)
Claim 11, “A control method to control a three-dimensional display system,” is rejected for reasons stated for Claim 1, because the system elements of Claim 1 implement the method steps and circumstances of Claim 11.)
Claim 12, “A moving body,” is rejected for reasons stated for Claim 1, because the moving body of Claim 12 is limited to the three-dimensional display system as in Claim 1.  Examiner further notes that a moving body, such as an automobile, does not seem to be the subject of Applicant’s invention, rather it seems to be the preferred environment for applying the invention.  See Specification, Paragraphs 3-4.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483